Case 1:19-cr-00015-JMS-WRP Document 164 Filed 02/11/21 Page 1 of 6             PageID #: 929



   MONTY WILKINSON
   Acting Attorney General
   ROBERT S. BREWER, JR.
   United States Attorney
   MICHAEL G. WHEAT, CBN 118598
   JOSEPH J.M. ORABONA, CBN 223317
   JANAKI G. CHOPRA, CBN 272246
   COLIN M. MCDONALD, CBN 286561
   Special Attorneys of the United States
   880 Front Street, Room 6293
   San Diego, CA 92101
   619-546-8437/7951/8817/9144
   michael.wheat@usdoj.gov

   Attorneys for the United States of America

                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF HAWAII

                                                CR. No. 19-00015-01-JMS-WRP
UNITED STATES OF AMERICA,
                                                STIPULATION TO CONTINUE
                     Plaintiff,                 TRIAL AND EXCLUDE TIME
              v.                                UNDER THE SPEEDY TRIAL ACT
                                                [18 U.S.C., §§ 3161(h)(7)(A) and
RUDOLPH B. PUANA (1),                           (B)(i), (ii), (iv)], ALONG WITH
                                                WAIVER OF SIXTH AMENDMENT
                     Defendant.                 RIGHT TO SPEEDY TRIAL


                     STIPULATION CONTINUING TRIAL DATE AND
                   EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT

          The United States of America and the above-captioned Defendant, through

   their respective undersigned attorneys, hereby agree and stipulate to continue the

   trial in this case. This stipulation is based on the following:

         1.        Trial in this case on the First Superseding Indictment is currently set

   for April 20, 2021. ECF No. 143. Since the setting of the April 20, 2021, trial date,
Case 1:19-cr-00015-JMS-WRP Document 164 Filed 02/11/21 Page 2 of 6            PageID #: 930




   many of the travel restrictions around the country and, particularly, in the State of

   Hawaii, in response to the COVID-19 public emergency have not eased. Early in

   the pandemic, on March 4, 2020, Hawaii State Governor David Ige declared a state

   of emergency. The state of emergency has been extended several times since. Most

   recently, on December 16, 2020, Governor Ige issued the “Seventeenth

   Proclamation Related to the COVID-19 Emergency,” extending the emergency and

   noting that the number of documented COVID-19 cases in the State of Hawaii have

   increased to more than 19,500 documented cases and 278 deaths attributed to the

   disease as of December 16, 2020. The Proclamation also extended the 14-day

   quarantine requirement for travelers to the State of Hawaii, with limited exemptions

   that became effective on December 17, 2020. The state of emergency and self-

   quarantine requirements extend, for now, through February 14, 2021.

         2.     In addition, on December 23, 2020, City and County of Honolulu

   Mayor Kirk Caldwell issued a “Tenth Proclamation of Emergency of Disaster,”

   extending the emergency order in the City and County of Honolulu until

   February 14, 2021. On the same date, Mayor Caldwell issued “Emergency Order

   No. 2020-31,” requiring all Honolulu residents to stay in their residences unless they

   meet one of the essential exemptions, limiting the operation of businesses in

   Honolulu, and limiting in-person gatherings to no more than five people. This most

   recent Order is set to expire on February 14, 2021, unless it is extended again.
Case 1:19-cr-00015-JMS-WRP Document 164 Filed 02/11/21 Page 3 of 6               PageID #: 931




         3.     Finally, on November 16, 2020, this Court entered its most recent

   “Temporary General Order Regarding District of Hawaii Response to COVID-19

   Emergency.” That Order provides that “any person entering the courthouse who has

   been outside of the State of Hawaii during a previous 14-day period is required to

   provide the Court with written notification that the person intends to enter the

   courthouse. This notification requirement includes attorneys (appearing for any

   purpose) and witnesses, and applies regardless of any State of Hawaii quarantine

   exemption. Attorneys are responsible to provide notification on behalf of witnesses

   the attorney intends to bring into the courthouse.” That Order further advises that

   for criminal trials, the “parties are required to confer to determine if a stipulation can

   be entered to continue the trial date and toll time under the Speedy Trial Act, which

   may eliminate the need for a status conference.”

         4.     This case will require both counsel for Defendant Puana and the United

   States to travel from the mainland to Oahu for trial and witness preparation. In

   addition, a significant number of prosecution and defense trial witnesses will be

   traveling from other islands and the mainland to testify at trial. However, travel

   remains currently extremely curtailed and the 14-day mandatory quarantine in the

   State of Hawaii makes travel to Oahu exceptionally impractical at this time. In

   addition, limitations on in-person meetings has made interviews, witness

   preparation, and other trial preparation impractical. Thus, while the parties continue

   to actively meet and confer over discovery, evidentiary, and other pretrial issues in
Case 1:19-cr-00015-JMS-WRP Document 164 Filed 02/11/21 Page 4 of 6               PageID #: 932




   preparation for trial, there are still severe limitations on trial preparation that do not

   allow either counsel to effectively prepare for trial.

         5.     Thus, due to the extraordinary circumstances caused by the COVID-19

   pandemic, which limit the parties’, the court’s, and witnesses’ ability to travel and

   to attend trial, hearings, and meetings in person, as well as other logistical hurdles,

   the ends of justice would be served by the continuance of the trial date, and outweigh

   the best interest of the public and the defendant in a speedy trial within the meaning

   of 18 U.S.C. § 3161(h)(7)(A). Specifically, the parties believe the failure to grant

   such a continuance would be likely to make a continuation impossible or result in a

   miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i), and

   would deny both the defendant and counsel for the government the reasonable time

   necessary for effective preparation, taking into account the exercise of due diligence,

   within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). Additionally, given the nature

   of the charges, the volume and nature of the discovery, and the existence of novel

   questions of fact or law, the parties agree that this case should continue to be deemed

   unusual or complex pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii).

         6.     The parties agree the period of delay excluded spans from the filing of

   this joint motion until September 14, 2021, the new date for trial. 18 U.S.C. §

   3161(h)(1)(D).

         7.     The parties further agree that postponement of the trial until

   September 14, 2021, does not violate the rights of the defendant to a speedy trial
Case 1:19-cr-00015-JMS-WRP Document 164 Filed 02/11/21 Page 5 of 6   PageID #: 933




            02/11/2021
Case 1:19-cr-00015-JMS-WRP Document 164 Filed 02/11/21 Page 6 of 6           PageID #: 934



                        UNITED STATES DISTRICT COURT

                               DISTRICT OF HAWAII

                                                     CR. No. 19-00015-01 JMS-WRP
    UNITED STATES OF AMERICA,
                                                     CERTIFICATE OF SERVICE
                       Plaintiff,
             v.

    RUDOLPH B. PUANA (1),

                       Defendant.


  IT IS HEREBY CERTIFIED that:
        I, Janaki G. Chopra, am a citizen of the United States and am at least eighteen

  years of age. My business address is 880 Front Street, Room 6293, San Diego, CA

  92101-8893.

        I am not a party to the above-entitled action. I have caused service of the

  foregoing on all parties in this case by electronically filing the foregoing with the

  Clerk of the District Court using its ECF System, which electronically notifies them.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on   February 11       , 2021.



                                                  /s/ Janaki Chopra
                                                  JANAKI CHOPRA
                                                  Special Attorney
